Citation Nr: 0000257	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-50 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound of the left buttock with retained foreign 
bodies, Muscle Group XVII, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound of the right popliteal area, right calf, 
Muscle Group XI, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a shell 
fragment wound of the right thigh with retained foreign 
bodies, Muscle Group XIII, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for scars due to 
shell fragment wounds of the left elbow and left thigh, left 
leg, right ankle, and right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active service from November 1966 to 
May 1969.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for post-traumatic stress disorder, and for 
chloracne of the head and back as secondary to Agent Orange 
(AO) exposure.

In October 1997 the Board of Veterans' Appeals (Board) 
determined that the claim of entitlement to service 
connection for chloracne of the head and back as secondary to 
AO exposure was not well grounded, and denied entitlement to 
service connection for PTSD.  The Board remanded to the RO 
for further development and adjudicative actions the issues 
of entitlement to increased evaluations for shell fragment 
wound residuals of the left buttock with retained foreign 
bodies, right popliteal area of the right calf, right thigh 
with retained foreign bodies, and shell fragment wound scars 
of the left elbow, left thigh, left leg, right ankles, and 
right foot with retained foreign bodies.

In July 1999 the RO affirmed the determinations previously 
entered with respect to increased evaluations for multiple 
shell fragment wounds with retained foreign bodies and scars.





The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT


1.  Residuals of a shell fragment wound of the left buttock 
with retained foreign bodies, Muscle Group XVII, are 
productive of no more than moderate muscle damage.

2.  Residuals of a shell fragment wound of the right 
popliteal area, right calf, Muscle Group XI, are productive 
of no more than moderate muscle damage.

3.  Residuals of a shell fragment wound of the right thigh 
with retained foreign bodies, Muscle Group XIII, are 
productive of no more than moderate muscle damage.

4.  A May 1998 VA orthopedic examination report shows that a 
scar due to shell fragment wounds of the left elbow was shown 
to more nearly approximate moderate functional impairment. 

5.  A May 1998 VA orthopedic examination report shows that 
the scars due to shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot with retained foreign 
bodies are well healed, nontender and painful and without 
limitation of motion of an affected part.








CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound of the left buttock with retained 
foreign bodies, Muscle Group XVII, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.56, 4.71, 4.72, 4.73, Diagnostic Code 5317 
(effective prior and subsequent to July 3, 1997).

2.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound of the right popliteal area, right 
calf, Muscle Group XI, have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.71, 
4.72, 4.73, Diagnostic Code 5311 (effective prior and 
subsequent to July 3, 1997).

3.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound of the right thigh with retained 
foreign bodies, Muscle Group XIII, have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.56, 4.71, 4.72, 4.73, Diagnostic Code 5313 (effective prior 
and subsequent to July 3, 1997).

4.  The criteria for an evaluation in excess of 10 percent 
for scars, due to shell fragment wounds of the left thigh, 
left leg, right ankle, and right foot with retained foreign 
bodies have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).

5.  The criteria for a separate compensable evaluation of 10 
percent for a scar due to shell fragment wounds of the left 
elbow have been met.  38 U.S.C.A. §§ 1155, 5107(a)(b);  38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.20 4.40, 4.45, 4.71, 4.73, 4.118, 
Diagnostic Codes 5305, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that in 
early June 1967, the veteran sustained multiple fragment 
wounds when he stepped on a grenade type booby-trap.  On 
examination on June 1, 1967, multiple small penetrating 
shrapnel wounds were noted in both lower legs, primarily the 
posterior left foot and both posterior thighs, left buttock 
and left elbow.  Minimal bleeding was noted.  Sensation and 
pulses were intact.  No obvious fractures were noted.  On 
hospital admission physical examination on June 4, 1967 a 
history of debridement and irrigation of multiple 
fragmentation wounds with transfer to the hospital was 
recorded.  

A general physical examination was normal.  Multiple 
superficial fragmentation wounds were noted in both lower 
extremities.  There was some slight loss of sensation 
posteriorly, in the lower part of the lower leg.  Circulation 
was intact.  X-ray of the lower extremities revealed multiple 
metal fragments in both lower extremities.  While 
hospitalized the veteran was taken to the operating room 
where closure of fragmentation wounds was carried out.  The 
postoperative course was benign.  All wounds were closed 
without incident.  

By early July 1967 he was ambulating well and returned to 
light duty with a temporary profile for 14 days which 
precluded prolonged standing or walking.  By mid May 1968, a 
surgical clinic examination revealed healed wounds with no 
limitation of motion.  It was noted that any operative 
procedure would be more detrimental than therapeutic.  On a 
report of a physical examination in May 1969, for separation 
from active duty,  musculoskeletal and neurologic evaluations 
including range of motion testing were normal.  Pertinent 
identifying scars were as follows; flat and superficial 
shrapnel wound scars of the right upper thigh (two) and left 
lower leg (two).  Notes regarding significant or interval 
history referred to multiple shrapnel wounds of both lower 
extremities, not considered disabling.  

The summary of defects noted multiple scars of the lower 
extremities-no "greurovascular" deficits and no functional 
disability.  

A November 1969 VA orthopedic examination report shows the 
veteran noted as pertinent history that on the 9th of June 
1967, he was injured by grenade fragments.  All treatment was 
given in Vietnam and he returned to his usual duties. He was 
later examined by an orthopedist in Camp Pendleton, Oregon.  
He was given a Medical Discharge on May 1, 1969.  He stated 
that at the present time he was unable to drive well or to 
walk.  He experienced cramps in both legs, more on the right.  
He said that there was some tenderness in the scar of his 
left elbow.  He reported being right handed.

On physical examination reflexes in the upper and lower 
extremities were also normal.  There was no clonus.  
Examination of the left elbow showed a superficial scar about 
1" in diameter just above the olecranon.  This was nontender 
and nonadherent.  The veteran  was able to heel and toe walk, 
knee bend and duck waddle.  Motion of the joints of the upper 
and lower extremities was normal. He had scars in various 
locations for which photographs were taken and made part of 
the record.  The scar in the right calf was adherent to 
muscles.

X-rays of the lower extremities showed muscle retained 
metallic foreign bodies.  Similar foreign bodies were present 
in the feet.  Pertinent diagnoses were superficial shell 
fragment wound, left elbow without impairment of function; 
shell fragment wounds in the left buttock (gluteus maximus 
muscle); shell fragment wounds, lower third, right thigh 
(inner hamstring muscle group); and multiple fragment wounds, 
from the right popliteal area and right calf (gastrocnemius 
soleus group with adherent scar in the right calf).  

On a report of a special neurologic examination at that time 
it was noted that the veteran presented himself for 
examination with chief complaints of recurring night cramps 
in the legs, and soreness and pain in the legs on exertion.  
He recalled no other significant symptoms of neurological 
value but felt "poorly."



The examiner noted that available history indicated that the 
veteran had sustained multiple fragment wounds of both thighs 
and legs on June 2, 1967.  He was uncomplicated and attained 
maximum hospital benefits to return to duty in a 
comparatively short time.  No major nerves or vessels were 
damaged.  There were no fractures and no marked tissue 
destruction.  There had been no further trauma.

On objective examination the examiner noted that physically, 
the veteran was stocky, well preserved for his short stature 
and showed no major deformity.  Posture, stance, carriage and 
gait were normal.  The lower extremities compared favorably 
in size, strength and appearance.  Stooping, squatting and 
walking tiptoe were unrestricted.  Muscle to toe sign was 
plantar bilaterally.  No significant sensory deficits were 
discernible and no localizing signs were evident.  Scattered 
superficial scars on the extremities were neurologically 
asymptomatic and did not involve nerves.  Tendon reflexes 
were Grade II bilaterally.  Babinski toe sign was negative.  
The remainder of the examination was negative.  Diagnosis was 
no neurological disease found. 

X-ray reports of record noted the following the bony pelvis 
was intact.  The right hip joint appeared normal.  The left 
hip joint appeared normal; however, a number of metallic 
foreign bodies were seen lying in the soft tissues at the 
level of the greater trochanter of the left femur and in the 
region of the intertrochanteric line of the left femur.  A 
number of metallic foreign bodies were seen scattered in the 
soft tissues of the left thigh both medially and laterally, 
and the foreign bodies measured from 1 x 1 to 1 x 4 
millimeters (mm), with no evidence of osseous pathology 
involving the shaft of the left femur.  

A number of metallic foreign bodies were seen lying in the 
soft tissues scattered in distal half and third of the right 
thigh extending on down to the knee.  The metallic foreign 
bodies in the soft tissues of the thigh measured from 1 x 1 
mm. to 1 x 4 mm.  There was no evidence of osseous pathology 
involving the shaft of the right femur.  

There were numerous small metallic foreign bodies measuring 
from 1 x 1 mm. to 1/4 x 1 cm. scattered in the soft tissues 
about the right knee and the upper two thirds of the right 
leg with no evidence of osseous pathology involving the bones 
about the right knee or shafts of the tibia and fibula.  No 
definite radiopaque foreign body was seen about the left knee 
or in the region of the left leg.  The shafts of the left 
tibia and fibula appeared normal with no evidence of osseous 
pathology involving the bones about the left knee joint.  

A number of small metallic foreign bodies were seen about the 
right ankle joint and foot, in the soft tissues with no 
evidence of osseous pathology involving the bones about the 
right ankle and foot.  Multiple small metallic foreign bodies 
were seen overlying the area of the first metatarsal bone of 
the foot.  The foreign bodies mainly lay in the soft tissues, 
plantar aspect of the foot.  These measured from 1 x 1 mm. to 
2 x 4 mm.  A metallic foreign body measuring about 3 x 4 mm. 
was seen overlying the head of the third metatarsal bone of 
the foot which may be embedded within the metatarsal bone, 
otherwise no osseous pathology was seen involving the bones 
of the left foot.

In an original rating decision in January 1970, the RO 
granted service-connection for a shell fragment wound of the 
left buttock with retained foreign bodies, Muscle Group XVII, 
evaluated as 20 percent disabling; a shell fragment wound of 
the right popliteal area, right calf, Muscle Group XI, 
evaluated as 10 percent disabling; a shell fragment wound of 
the right thigh with retained foreign bodies, Muscle Group 
XIII, evaluated as 10 percent disabling; and scars due to 
shell fragment wounds of the left elbow and left thigh, left 
leg, right ankle, and right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling.

A January 1997 VA orthopedic examination report shows as 
history that the veteran, while stationed in Vietnam in 1967, 
under enemy fire, sustained multiple wounds in different 
parts of the body.  The examiner noted the claims file showed 
that it was a grenade explosion.  The veteran was "medivac'd 
"back to "Da Nang" Hospital, then "Cam Ranh Bay" 
Hospital.  He underwent surgery.  He stayed there for about 
30 days.  

The veteran was sent back as a cook, but he stole a rifle and 
went back to combat duty.  He was able to walk, but unable to 
run.  He was enlisted again for duties and because of his 
problems in running, was discharged in 1969.  Since discharge 
he had been going to Audie Murphy Hospital and had "lots of 
pain" in the lower extremities specifically, and he was 
placed on medication which made him drowsy.  Again, he was 
given a transcutaneous electrical nerve stimulating (TENS) 
unit, and the last visit was two years before.  On his last 
visit, he was told that they could not do anything for him 
anymore.  He had not seen any doctor since that time.

A report of the veteran's subjective complaints shows that he 
was employed at the U.S. Postal Service, Laredo, Texas.  He 
stated that he had constant pain in both legs, 8 out of 10 in 
a 1-10 scale.  He took Tylenol which helped a little bit.  At 
times his legs locked up.  He noted that he could not move 
his legs momentarily while in the supine position as well as 
in the sitting position due to spasm and weakness.  He could 
walk two blocks, and rested before walking again.  He was a 
mailman delivering mail to the area where he was assigned in 
Laredo, Texas.  It was not aggravated by prolonged walking or 
standing.  It was pretty hard for him to get out of bed.  It 
hurt a lot, especially in the right leg.

On objective examination the veteran was described as an 
individual measuring 5'
 4-/12''tall, and weighing 169 pounds.  Examination revealed 
an irregularly-shaped scar measuring about 2 x 1.5 cm at the 
posterior aspect of the left elbow.  It was slightly 
depressed and adherent.  No keloid, inflammation or ulcer was 
noted.  It was sensitive to touch, and there was slight 
tenderness on pressure.  There was no hypoesthesia around the 
scar area.  On the left buttock at the infragluteal area 
there was a horizontal, well-healed scar, whitish in color 
measuring about 11 x 0.3 cm, and adherent.  No keloid, 
ulceration or inflammation was noted.  

It was tender and painful to touch with no area of 
paresthesia around it.  On the left thigh there was a semi-
pyramid, well-healed scar, whitish in color measuring about 
12 x 3 cm, and adherent.  No inflammation, ulceration, or 
keloid at the proximal third of the left posterior thigh was 
noted.  It was very tender to touch and painful, and touching 
the scar produced jerking movements of the left lower 
extremities lasting for several seconds.

There was an 8 x 0.8 cm horizontal scar at the proximal third 
of the posterior aspect of the left thigh, more medially 
located.  It was depressed and adherent.  No keloid or 
ulceration was noted.  The veteran was very tender and 
painful to touch with jerking movements of the left lower 
extremities lasting for several seconds.

There was a 4.8 x 3 cm pyramid-shaped scar vertically placed 
at the proximal third of the posterior aspect of the right 
thigh.  The scar was tender to touch, sensitive, and painful, 
producing tremors on pressure of the right lower leg.  On the 
right popliteal pulse there was an oval-shaped, whitish scar, 
well healed, measuring about 0.7 x 0.5 cm., adherent, with no 
keloid, ulceration, or inflammation.  The veteran was very 
tender to touch and painful.  Pressure on that scar produced 
jerking movements of the right lower leg.  

There was a 12 x 2 cm vertical scar, well healed, at the mid 
part of the proximal third of the right leg, with no keloid, 
ulceration or inflammation, adherence was noted. It  was very 
tender to touch, painful, and with jerking movements of the 
right leg lasting for several seconds.  There was a 5 x 0.3 
cm whitish, vertical scar, well healed, above the right 
lateral malleolus in the distal third of the right leg.  No 
keloid, ulceration, or inflammation at the posterior aspect 
of the distal leg was noted.  He was very tender to touch and 
painful, producing jerky movements of the right lower 
extremities when pressure was applied lasting for several 
seconds.  On the left foot, there was a 1 x 0.2 cm whitish, 
oval-shaped scar, hard in consistency.  

There was no keloid, ulceration, or inflammation.  The scar 
was very adherent, overlying the middle third of the second 
metatarsal bones.  It was not tender or sensitive to touch.  
It did not produce any jerking movements when pressure was 
applied.  The diagnosis was history of shell fragment wound 
scar with moderate pain and discomfort, specifically to the 
lower extremity shell fragment wounds.

A May 1998 VA orthopedic examination report shows that the 
claims file was reviewed by the examiner.  It was reported as 
history that the veteran was injured in a shrapnel blast in 
1967, with penetrating trauma to both legs, both thighs, 
buttocks, and left elbow.  He had ongoing complaints of 
weakness and pain affecting the upper and lower extremities.  
He complained of cramping in multiple areas throughout the 
day and at night.  He currently worked as a letter carrier 
with delivery services and had problems with the affected 
areas interfering with work.  He had a work-up through the VA 
Hospital in 1994.  An electromyography (EMG) showed no 
membrane instability with mild sensory peripheral neuropathy.  
The examiner noted that a Pain Clinic pentothal examination 
was in the record and showed that the veteran's complaints of 
pain were poorly substantiated by the examination.

On objective examination both lower extremities demonstrated 
multiple blast injuries with penetrating trauma to the 
posterior aspect of the right proximal thigh. The posterior 
cutaneous nerve of the thigh was intact and the sensory 
examination of the right lower extremity was otherwise 
unremarkable.  The left lower extremity showed puncture 
wounds in the thigh and the leg.  There were also areas in 
the elbow which were not affected significantly other than by 
the penetrating trauma.  The veteran complained of pain and 
muscle cramping throughout the examination.  

The examiner noted that these complaints were unsubstantiated 
by objective findings.  The veteran was able to flex both 
lower extremities to remove his boots and remove his pants 
while getting undressed for the examination.  He was able to 
externally rotate his lower extremities, and there was no 
significant objective evidence of problems in motor function.  
The diagnosis was mild muscle injury to groups 17, 13, and 
11, with an otherwise a normal examination. 

The examiner recorded that scar sensitivity was noted during 
this examination.  There was diffuse hypersensitivity to 
palpation of both lower extremities and good objective 
evidence of volitional shaking on the part of the veteran 
during the examination in an attempt to exacerbate findings 
of muscle cramping.  This was not documented by objective 
palpation the muscle groups involved.  

Muscle strength appeared grossly normal.  The examiner 
estimated that the degree of functional impairment as 
outlined was mild to moderate interference with normal 
activities as a result of shrapnel injuries to the lower and 
upper extremities. 


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 
38 C.F.R. §§ 4.55, 4.56 which relate to evaluation of muscle 
injuries were revised effective July 3, 1997.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

Thus, the veteran's muscle injuries must be evaluated under 
both the old and the new rating criteria to determine which 
version is more favorable to him.  In Rhodan v. West, 12 Vet. 
App. 55 (1998) the United States Court of Appeals for 
Veterans Claims (Court) held that the revised rating criteria 
may not be applied to claims prior to the effective date of 
the new regulations.

Prior to the revisions for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves). "A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of a "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, is 
established when there is a history of a compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).



A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 (1999).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.



(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep-penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep-penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

The record shows that RO has considered both sets of rating 
criteria with respect to the veteran's claim.  Accordingly, 
the Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the previous and amended criteria for Diagnostic Code 
5305, which pertains to Muscle Group V, including the biceps, 
brachialis, and brachioradialis, and which affect elbow 
supination and flexion of the elbow, a noncompensable 
evaluation is provided for slight muscle injury of the minor 
upper extremity.  A 10 percent evaluation is provided for 
moderate muscle injury.  A 20 percent evaluation is provided 
for moderately severe muscle injury of the minor upper 
extremity. 

Essentially under the previous and amended criteria for 
Diagnostic Code 5311 for Muscle Group XI function; 
propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6) 
posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  A maximum 30 percent evaluation is 
provided where there is severe muscle injury.  For moderately 
severe muscle injury, a 20 percent evaluation is provided.  
For moderate muscle injury, a 10 percent evaluation is 
provided.  For slight muscle injury, a noncompensable 
evaluation is provided.  

The veteran's right thigh disability is currently evaluated 
under the criteria for impairment of Muscle Group XIII.  38 
C.F.R. § 4.73, Diagnostic Code 5313.  Under the previous and 
amended criteria, the muscles involved in Muscle Group XIII 
include the muscles of the posterior thigh group and 
Hamstring complex of 2-joint muscles: 1) biceps femoris; 2) 
semimembranosus; and, 3) semitendinosus.  The functions 
affected by these muscles include extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; synchronizing simultaneous flexion of the hip and knee 
and extension of the hip and knee.  For slight muscle injury, 
a noncompensable evaluation is provided.  For moderate muscle 
injury, a 10 percent evaluation is provided.  The next 
highest evaluation available under Diagnostic Code 5313 is a 
30 percent evaluation, which is assigned for a moderately 
severe muscle injury.

The veteran's service connected residuals of a shell fragment 
wound of the left buttock with retained foreign bodies is 
currently assigned a 20 percent disability evaluation under 
the provisions of Diagnostic Code 5317.  Under the previous 
and amended criteria, the muscles involved in Muscle Group 
XVII include for Function: Extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia (1). Pelvic 
girdle group 2: (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus.  For slight muscle injury, a noncompensable 
evaluation is provided.  


For moderate muscle injury, a 20 percent evaluation is 
provided.  The next higher evaluation available under 
Diagnostic Code 5317 is a 40 percent evaluation, which is 
assigned for a moderately severe muscle injury.  For severe 
muscle injury a 50 percent evaluation is provided.  Id.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Other applicable schedular criteria are as follows:

Diagnostic Code 5284 for other foot injuries, a maximum 30 
percent evaluation is provided for severe foot injury.  For a 
moderately severe foot injury, a 20 percent evaluation is 
provided.  For moderate foot injury, a 10 percent evaluation 
is provided.  

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling. 38 C.F.R. § 4.71a, Code 
5271.  38 C.F.R. § 4.71 (Plate II) provides a standardized 
description of joint motion of the ankle and foot.


When flexion of the minor forearm is limited to 45 degrees, a 
40 percent evaluation is assigned.  If flexion of the minor 
forearm is limited to 55 degrees, a 30 percent evaluation is 
assigned.  Limitation of flexion of the minor forearm to 90 
degrees is assigned a 20 percent evaluation.  When flexion of 
a forearm is limited to 100 degrees, a 10 percent evaluation 
is assigned.  When flexion of a forearm is limited to 110 
degrees, a noncompensable evaluation is assigned.  38 C.F.R. 
4.71, Diagnostic Code 5206.  

When extension of the minor forearm is limited to 110 
degrees, a 40 percent evaluation is assigned.  Limitation of 
extension of the minor forearm to 100 degrees is assigned a 
30 percent evaluation.  If limitation of extension of the 
minor forearm is to 75 or 90 degrees, a 20 percent evaluation 
is assigned.  When extension of a forearm is limited to 45 or 
60 degrees, a 10 percent evaluation is assigned.  38 C.F.R. 
4.71, Diagnostic Code 5207.  38 C.F.R. § 4.71 (Plate I) 
provides a standardized description of joint motion of the 
forearm and elbow. 

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  Limitation of thigh flexion 
to 45 degrees warrants a 10 percent rating; limitation to 30 
degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Limitation of thigh rotation, 
with the loss of the ability to toe-out more than 15 degrees, 
or for the limitation of adduction, with the loss of the 
ability to cross the legs warrants a 10 percent rating.  A 20 
percent evaluation requires limitation of abduction with 
motion lost beyond 10 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5253.  Normal range of hip 
flexion is from 0 to 125 degrees; normal range of hip 
abduction is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.  For extension limited to 20 degrees, 
a 30 percent evaluation is provided.  For extension limited 
to 30 degrees, a 40 percent evaluation is provided.  For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted.  Diagnostic Code 5257.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the United States Court of Appeals for Veterans 
Claims (Court) held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 (1999)

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Preliminary Matters

Initially, the Board finds that the veterans claims for 
entitlement to an increased evaluations for residuals of 
shell fragment wounds of Muscle Groups XI, XIII and XVII as 
well as scars due to shell fragment wounds of the left elbow 
and left thigh, left leg, right ankle, and right foot with 
retained foreign bodies are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the October 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).


Increased evaluations for residuals of 
shell fragment wounds of Muscle Groups 
XI, XIII and XVII.

Analysis

Following a review of the claims file and examination of the 
veteran in May 1998, a VA specialist in orthopedics diagnosed 
mild muscle injury to groups XVII, XIII, and XI, and an 
otherwise a normal examination.  In his discussion, the 
examiner estimated that the degree of functional impairment 
as outlined was from mild to moderate interference with 
normal activities as a result of the identified muscle group 
injuries.  Importantly, there was no demonstrable nerve, bone 
or arterial disability nor limitation of motion of an 
affected joint associated with service-connected muscle 
groups XVII, XIII, and XI.  Moreover, the clinical records 
did not demonstrate weakness, impairment of coordination, or 
loss of deep fascia or muscle substance on palpation, which 
are characteristic of a moderately severe muscle disability 
required for the next higher rating in each instance.  

Rather, the pertinent objective findings along with 
consideration of the provisions 38 C.F.R. §§ 4.40, 4.45 and 
4.59 clearly show that the manifestations associated with 
shell fragment wound injuries of muscle groups XVII, XIII, 
and XI have been medically determined to more nearly 
approximate moderate muscle injury as already contemplated by 
the 20 percent evaluation in effect for muscle group XVII and 
10 percent each for muscle groups XI and XIII.  The record 
lacks competent medical findings of shell fragment wound 
injuries of muscle groups XVII, XIII, and XI that meet or 
more nearly approximate moderately severe muscle injury, 
respectively.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for shell fragment injuries involving 
muscle groups XVII, XIII, and XI.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Increased evaluations for scars due to 
shell fragment wounds of the left elbow 
and left thigh, left leg, right ankle, 
and right foot

With respect to a scar due to shell fragment wounds of the 
left elbow, the Board may not overlook the fact that on the 
recent May 1998 VA orthopedic examination, the examiner 
estimated that the degree of functional impairment associated 
with shrapnel injury of the upper extremity was from mild to 
moderate.  The left elbow was the sole upper extremity 
examined at that time.  In view of the relative equipoise 
nature of the evidence with respect to such issue at this 
time, the Board finds that the scar due to shell fragment 
wounds of the left elbow may be rated by analogy with 
Diagnostic Code 5305 and found to more nearly approximate 
moderate disability of the left elbow warranting the 
assignment of a separate 10 percent evaluation.  Clearly the 
record lacks findings that meet or more nearly approximate 
moderately severe disability warranting the next higher 
rating under Diagnostic Code 5305 or a higher rating for 
limitation of motion of the minor elbow and forearm. 

With respect to the veteran's claim for an increased 
evaluation for scars due to shell fragment wounds of the left 
thigh, left leg, right ankle, and right foot essentially 
based on separate ratings, the Board recognizes that with 
exception of the findings noted in the paragraphs above, the 
recent May 1988 VA orthopedic examination was considered 
normal.  The pertinent scars of the left thigh, left leg, 
right ankle, and right foot were not shown to be other than 
well healed and did not interfere with function or range of 
motion of an affected part.  Moreover, the examiner noted 
that the veteran's complaints of pertinent pain were not 
substantiated clinically.  

In view of the foregoing, the Board notes that the criteria 
for assignment of an evaluation in excess of 10 percent for 
scars due to shell fragment wounds of the left thigh, left 
leg, right ankle, and right foot to include separate ratings 
have not been met.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for shell fragment wound scars of the 
left thigh, left leg, right ankle, and right foot.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reading such conclusion on its own.  
In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular rating, but did not 
actually discuss the criteria in light of the veteran's 
claims for increased evaluations.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The Board finds that higher ratings for residuals of shell 
fragment wounds of Muscle Groups XI, XIII and XVII as well as 
scars due to shell fragment wounds of the left elbow and left 
thigh, left leg, right ankle, and right foot on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not appropriate. 

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding respective grants of entitlement to 
increased evaluations on an extraschedular basis.  He 
currently works as a letter carrier and his subjective 
complaints of functional impairment associated with the 
service-connected disabilities at issue have not been 
substantiated, clinically. 


ORDER

Entitlement to an increased evaluation for a shell fragment 
wound of the left buttock with retained foreign bodies, 
Muscle Group XVII, is denied.  

Entitlement to an increased evaluation for a shell fragment 
wound of the right popliteal area, right calf, Muscle Group 
XI, is denied.

Entitlement to an increased evaluation for a shell fragment 
wound of the right thigh with retained foreign bodies, Muscle 
Group XIII, is denied. 

Entitlement to an increased evaluation for scars due to shell 
fragment wounds of the left thigh, left leg, right ankle, and 
right foot with retained foreign bodies is denied.

Entitlement to a separate compensable evaluation of 10 
percent for a scar, due to shell fragment wounds of the left 
elbow is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

